Citation Nr: 0326520	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for paroxysmal atrial fibrillation, left ventricular 
hypertrophy and aortic valve disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection and 
assigned a noncompensable rating for the veteran's service-
connected heart condition.  The RO subsequently increased the 
veteran's disability rating for paroxysmal atrial 
fibrillation, left ventricular hypertrophy and aortic valve 
disease to 10 percent disabling, effective the date of his 
original claim.


REMAND

In June 1999, the Board remanded this case to the RO for 
further development.  In pertinent part, the Board ordered a 
VA examination to be conducted, to include appropriate 
exercise testing in order to determine metabolic equivalent 
scores (METS).  If a determination of METS by exercise 
testing could not be done for medical reason, the examiner 
was to so indicate and provide an estimation of the level of 
activity (expressed in METS and supported by specific 
examples).  The November 1999 VA examination report does not 
reflect that the requested exercise testing was conducted or 
specifically indicate why such testing was not conducted.  As 
such, the RO did not substantially comply with the directives 
of the Board's Remand.  See Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  A Board remand confers upon the appellant the 
right to compliance with the remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Additionally, the November 1999 VA examination report is the 
most recent examination afforded the veteran.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires that the most records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should schedule the veteran 
for a VA cardiac examination to determine 
the manifestations of his service-
connected paroxysmal atrial fibrillation, 
left ventricular hypertrophy and aortic 
valve disease.  All test deemed necessary 
by the examiner should be conducted but 
appropriate exercise testing must be 
conducted in order to determine metabolic 
equivalent scores (METS).  If a 
determination of METS by exercise testing 
cannot be done for medical reasons, the 
examiner must specifically indicate so 
and alternatively provide an estimation 
of the level of activity (expressed in 
METS and supported by specific examples).

3.  The RO should then readjudicate this 
claim, including a determination whether 
or not a staged rating is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since April 2003, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



